DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Amended claim 1-6 and 8-15 are under examination.
Claim 7 is cancelled. 
Claim 1-6 and 8-15 are rejected.
Withdrawn Rejections
The 112, second paragraph rejections over claim 14 and 15 as set forth in previous office action have been withdrawn in light of Applicant’s amendment submitted on 06/16/2021.
The 35 U.S.C. 103 rejections over claim 1-14 and 15 as being unpatentable over Hartman et al. (US 4,818,558) and in view of Okuma et al. (US 2010/0204346 A1) have been withdrawn in light of Applicant’s amendment to recite new limitations with new range of “...wherein the allulose is contained such that a dry solid content thereof is in a range of 3 wt % to 20 wt %, based on the total weight of the tofu…” in independent claim 1. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
The 112, second paragraphs rejections are maintained from the previous office action, and as stated herein. The Response to Applicant’s remarks to 112, second paragraph rejections are discussed under Response to Arguments. The term “hardness” in claim 2; “springiness” in claim 3; “gumminess” in claim 4; “cohesiveness” in claim 5; and “chewiness” in claim 6, are relative terms which renders the claim indefinite.  These terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6, 8-14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hartman et al. (US 4,818,558) and in view of Okuma et al. (US 2010/0204346 A1) and Perera (US 2016/0331014A1, PCT/US2013/076932, PCT filed Dec. 20, 2013). 
Regarding claim 1-6 and 13-15, Hartman et al. (Hartman) discloses a tofu food product comprising soy bean fibers and soymilk, which were obtained from soybean (‘558, col. 3, ln. 1-7); and additives including sweeteners and coagulant (‘558, col. 3, ln. 10-21). Hartman does not explicitly disclose the sweeteners is allulose. However, Okuma discloses novel sweetener comprising psicose (allulose) (‘346, [0001]) applied to food including tofu product (’346, [0070]) and soybean protein (‘346, [0072]) for needed sweetness (‘346, [0065]) and health benefits (‘346, [0068]).  Hartman and Okuma are of the same field of endeavor of tofu product with sweeteners. It would have been obvious to one of ordinary skill in the art at the time of the filing of the claimed invention to be motivated to use Okuma’s novel sweetener comprising psicose (allulose) in Hartman’s tofu food product to provide a desired sweetness with health benefits as taught by Okuma (‘346, [0065], [0068]).
With respect to new limitation of “…wherein the allulose is contained such that a dry solid content thereof is in a range of 3 wt % to 20 wt %, based on the total weight of the tofu…”, modified Hartman does not explicitly disclose the amount of the sweetener comprising the psicose (allulose) in the tofu food product. However, Perera discloses solid food product comprising vegetable protein, soy (‘014, [0022]) with D-allulose syrup. Perera disclose the D-alluose syrup comprises from 55 to 95 wt.% of D-allulose (‘014, [0019]). Additionally, Perera discloses the D-allulose syrup in an amount from 15 to 60 wt.% of the food product (‘014, [0022]); hence Perera teaches a range from 8.25 wt.% to 57 wt.% of the D-allulose in the food product, which overlaps the cited range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff
Modified Hartman and Perera are of the same field of endeavor of sweeteners in food products, with vegetable protein, soybean. It would have been obvious to one of ordinary skill in the art to be motivated to use Perera’s range from 8.25 wt.% to 57 wt.% of the D-allulose in modified Hartman’s tofu food product, since Perera clearly teaches known successful amount of D-allulose in food products. 
With respect to claim 2-6, it is noted the cited characteristics, i.e. hardness, springiness, gumminess, cohesiveness, and chewiness are considered a functional limitations of the claimed product; hence it has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or substantially identical process, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitation that stem from the claimed structure (product). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spade, 15 USPQ2d 655,1658 (Fed. Cir. 1990).  
With respect to claim 13-15, modified Hartman discloses a method of making the tofu food product comprising soy bean fibers and soymilk, which were obtained from soybean (‘558, col. 3, ln. 1-7); and additives including sweeteners and coagulant (‘558, col. 3, ln. 10-21); wherein adding the additives sweeteners (allulose), and coagulant to the soymilk and soy bean fibers; and forming a coagulation maintained at greater than about 165°F (‘558, col. 21-24), which overlaps the cited range in claim 15. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  With respect to the new limitation of “…decreasing bubble of tofu by adding allulose to the bean liquid…”, wherein the recitation of  “decrease bubble of tofu” is considered a function of the allulose in the adding step; hence it has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or substantially identical process, a prima facie case of either anticipation or In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spade, 15 USPQ2d 655,1658 (Fed. Cir. 1990). 
Regarding claim 10, modified Hartman does not disclose the sweetener comprising psicose (allulose) (‘346, [0001]) applied to the food including the tofu product (’346, [0070]) in a dry solid content range as cited in claim 10. However, it was well known in the art to adjust amounts of sweeteners, common ingredients in food product to a desired sweetness. It would have been obvious to one of ordinary skill in the art to be motivated to adjust an amount of sweetener including the cited amounts in modified Hartman’s tofu product sweeten food product for a desired sweetness. 
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Regarding claim 8, modified Hartman discloses the soy bean fibers were obtained from the soybean in total amount about 2-40% by weight (‘558, claim 26) of the tofu product. Modified Hartman does not disclose the cited amounts. However, it would have been obvious to one of ordinary skill in the 
Regarding claim 9, Hartman discloses the coagulant (‘558, col. 3, ln. 10-21) is in an amount of 25 grams (’558, col. 4, ln. 9-25) in a 40 pounds of tofu product, which corresponds to the coagulant in an amount of 0.13% by weight of the tofu product; and overlaps the cited amount. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 11, modified Hartman discloses the coagulant (‘558, col. 3, ln. 10-21) including magnesium chloride.
Regarding claim 12, modified Hartman discloses the soy bean fibers were obtained from the soybean in total amount about 2-40% by weight (‘558, claim 26) of the tofu product; wherein the soy bean fibers is considered a solid content. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 8-15 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The 35 U.S.C. 103 rejections over claim 1-14 and 15 as being unpatentable over Hartman et al. (US 4,818,558) and in view of Okuma et al. (US 2010/0204346 A1) have been withdrawn in light of Applicant’s amendment to recite new limitations with new range of “...wherein the allulose is contained 

Applicant asserts The Office Action rejected claims 1-6, 14 and 15 as being indefinite because various claim terms “are not defined by the claim.” But these rejections appear misplaced. “A fundamental principle contained in 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is that applicants are their own lexicographers. They can define in the claims what the inventor or a joint inventor regards as the invention essentially in whatever terms they choose so long as any special meaning assigned to a term is clearly set forth in the specification.” MPEP 2173.01…” (Remarks, pages 4).
Applicant’s remarks are not persuasive. The rejections over the claims 2-6 with respect to the term “hardness” in claim 2; “springiness” in claim 3; “gumminess” in claim 4; “cohesiveness” in claim 5; and “chewiness” in claim 6, are relative terms, which renders the claim indefinite. These terms are not defined by the claim, the specification Par. 51, as Applicant noted; does not provide a standard for ascertaining the requisite degree (emphasis), and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally, the instant specification, Par. 51-56 and Fig.2; do not provide the parameters, such as applied force, maximum force for hardness measurements values for support in claim 2; such as speed, transforming force for springiness values for support in claim 3; no area measurements or values in Fig. 2 for cohesiveness for support for claim 5; no force parameters for gumminess values for support in claim 4; and no definite number of steps of bit necessary to swallow for chewiness values for support in claim 6. The instant specification and the claim 2-6, does not provide a standard for ascertaining the 

Applicant asserts cited prior art combination provides no motivation for the claimed concentration. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicant’s amendment to recite new limitations with new range of “...wherein the allulose is contained such that a dry solid content thereof is in a range of 3 wt % to 20 wt %, based on the total weight of the tofu…” in independent claim 1.
With respect to new limitation of “…wherein the allulose is contained such that a dry solid content thereof is in a range of 3 wt % to 20 wt %, based on the total weight of the tofu…”, modified Hartman does not explicitly disclose the amount of the sweetener comprising the psicose (allulose) in the tofu food product. However, Perera discloses solid food product comprising vegetable protein, soy (‘014, [0022]) with D-allulose syrup. Perera disclose the D-alluose syrup comprises from 55 to 95 wt.% of D-allulose (‘014, [0019]). Additionally, Perera discloses the D-allulose syrup in an amount from 15 to 60 wt.% of the food product (‘014, [0022]); hence Perera teaches a range from 8.25 wt.% to 57 wt.% of the D-allulose in the food product, which overlaps the cited range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 

Applicant asserts the tofu of claim 1 with “deceased bubbles” as in Example 1  and “soft texture” and Example 3 (Remarks, pg. 5-7).
Applicant’s remarks do not commensurate the scope of claim 1 with respect to terms, decreased bubbles and soft texture.  Additionally, amount of the allulose in Example 1 is a specific amount of 5wt. %, wherein the instant claim 1 is a board range of 3wt % to 20 wt. %; hence Applicant’s remarks are not convincing.
With respect to new limitation of “…wherein the allulose is contained such that a dry solid content thereof is in a range of 3 wt % to 20 wt %, based on the total weight of the tofu…”, modified Hartman does not explicitly disclose the amount of the sweetener comprising the psicose (allulose) in the tofu food product. However, Perera discloses solid food product comprising vegetable protein, soy (‘014, [0022]) with D-allulose syrup. Perera disclose the D-alluose syrup comprises from 55 to 95 wt.% of D-allulose (‘014, [0019]). Additionally, Perera discloses the D-allulose syrup in an amount from 15 to 60 wt.% of the food product (‘014, [0022]); hence Perera teaches a range from 8.25 wt.% to 57 wt.% of the D-allulose in the food product, which overlaps the cited range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff
Modified Hartman and Perera are of the same field of endeavor of sweeteners in food products, with vegetable protein, soybean. It would have been obvious to one of ordinary skill in the art to be motivated to use Perera’s range from 8.25 wt.% to 57 wt.% of the D-allulose in modified Hartman’s tofu food product, since Perera clearly teaches known successful amount of D-allulose in food products. 
With respect to claim 2-6, it is noted the cited characteristics, i.e. hardness, springiness, gumminess, cohesiveness, and chewiness are considered a functional limitations of the claimed product; hence it has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or substantially identical process, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitation that stem from the claimed structure (product). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spade, 15 USPQ2d 655,1658 (Fed. Cir. 1990).  
In response to applicant's arguments in pages 7-8, against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant assert “…[t]he cited prior art combination does not arrive at the claimed range…the person of ordinary skill in the art would not have arrived at the range of content of the allulose that enables to provide improved texture by decreasing hardness of the tofu while maintaining formability, as recited in claim 1…” (Remarks, pg. 9). 
Applicant’s remarks do not commensurate the scope of claim 1 with respect no recitation “ decreasing hardness of the tofu while maintaining formability…” in claim 1.  


Applicant asserts cited prior art combination does not disclosed “decreasing bubble of tofu” (Remark, pg. 9-10). 

Applicant’s remark is not convincing. With respect to claim 13-15, modified Hartman discloses a method of making the tofu food product comprising soy bean fibers and soymilk, which were obtained from soybean (‘558, col. 3, ln. 1-7); and additives including sweeteners and coagulant (‘558, col. 3, ln. 10-21); wherein adding the additives sweeteners (allulose), and coagulant to the soymilk and soy bean fibers; and forming a coagulation maintained at greater than about 165°F (‘558, col. 21-24), which overlaps the cited range in claim 15. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  With respect to the new limitation of “…decreasing bubble of tofu by adding allulose to the bean liquid…”, wherein the recitation of  “decrease bubble of tofu” is considered a function of the allulose in the adding step; hence it has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or substantially identical process, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitation that stem from the claimed structure (product). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spade, 15 USPQ2d 655,1658 (Fed. Cir. 1990). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093.  The examiner can normally be reached on M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/HONG T YOO/Primary Examiner, Art Unit 1792